Citation Nr: 1113681	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bronchial asthma and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on September 3, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Veteran's claim was remanded by the Board in February 2009 for additional development to include requesting VA treatment records from the Dallas, Texas VA Medical Center (VAMC) and providing the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to request private treatment records.  The Board notes that the AMC requested and obtained treatment records from the Dallas VAMC and supplied the Veteran with a release form.  Therefore, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).  Moreover, as explained in detail below, the Veteran's claim has been granted and, therefore, any noncompliance with the Board's remand does not result in any prejudice to the Veteran.  


FINDINGS OF FACT

1.  The April 1969 and May 2002 RO rating decisions are final.

2.  Some of the evidence received since the May 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bronchial asthma.  

3.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's asthma existed prior to service.  

4.  The evidence is at least in relative equipoise regarding whether the Veteran's bronchial asthma is related to active service.


CONCLUSIONS OF LAW

1.  The April 1969 and May 2002 RO rating decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2.  The evidence received subsequent to the May 2002 RO rating decision is new and material and the claim for service connection for bronchial asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving the benefit of the doubt in favor of the Veteran, bronchial asthma was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened and granted the Veteran's claim for service connection and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for bronchial asthma was initially denied by an April 1969 rating decision.  The RO denied the Veteran's claim on the basis that his preexisting asthma was not aggravated by active service.  The Veteran was provided notification of the decision and his appellate and procedural rights and did not appeal the decision.  Therefore, the April 1969 rating decision is final.  38 C.F.R. § 20.1103.  Thereafter, the May 2002 rating decision continued the denial of service connection as no new and material evidence had been submitted to reopen the claim.  Specifically, the RO noted that the evidence did not address whether the Veteran's preexisting asthma was aggravated by active service.  The Veteran was provided notification of the decision and of his appellate and procedural rights, but did not appeal the decision.  Therefore, the May 2002 rating decision is final.  See 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for entitlement to service connection for bronchial asthma in February 2006.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in May 2002 consists of the service treatment records and VA treatment records.  However, the Veteran's claim continued to be denied as there was no new and material evidence submitted to show that the Veteran's preexisting asthma was permanently aggravated by active service.  

The evidence associated with the claims file subsequent to the May 2002 rating decision includes VA treatment records, the February 2007 VA examination report, and the Veteran's hearing testimony and statements.  With respect to the VA treatment records, the Board finds that the records are new, but not material.  The records simply continue to show ongoing treatment for asthma and breathing difficulty, but are essentially redundant and cumulative of the VA treatment records associated with the claims file at the time of the May 2002 rating decision.  With respect to the VA examination report, the Board finds that the report is new, but not material.  The VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and asthma with residuals.  However, the examiner opined that the Veteran's preexisting asthma was not aggravated by the Veteran's period of service.  As the examiner provided a negative nexus opinion, the examination report is not material because it does not raise a reasonable possibility of substantiating the Veteran's claim.      

Nevertheless, the Board finds that the Veteran's statements and hearing testimony constitute new and material evidence sufficient to reopen his claim for service connection for bronchial asthma.  First, the Board finds that the Veteran's statements and testimony are "new" as the Veteran did not submit or present any statements (other than claims requesting service connection) at the time of the prior rating decisions.  Following the May 2002 rating decision, the Veteran has provided several statements and testified before the undersigned regarding the onset and symptoms of his asthma prior to service and during his period of military service.  During the hearing and in his November 2006 VA Form 9, the Veteran explained that he stopped having asthma at 12 years old and when he started basic training, he began to experience asthma and that he believed his asthma was caused by the intensive training during his period of service.  

The Board also finds that the Veteran's statements and testimony are "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the Veteran's statements and testimony are related to an unsubstantiated element, i.e., whether his current asthma is associated with his period of active service.  Although the Veteran is not necessarily competent to state whether his current asthma is causally or etiologically related to active service, he is competent to report his symptoms during service and whether he experienced any disorder or symptoms prior to entrance to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also presumed credible with respect to his statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when the Veteran's statements are viewed in conjunction with the other evidence of record, including the service treatment records which show that the Veteran was presumed sound upon entry to active service, indicating that the Veteran did not have a preexisting disability, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See Shade, id.  Therefore, the Veteran's statements and testimony are found to be new and material evidence and the Veteran's request to reopen the claim for service connection for bronchial asthma is granted.  

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of the claim.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.                      38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran has claimed entitlement to service connection for bronchial asthma.  The August 1966 induction examination report shows that the Veteran's lungs and chest were clinically evaluated as normal.  The report is absent for any notations or complaints related to asthma.  Therefore, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's asthma both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the evidence is insufficient to meet this requirement.  As noted above, the August 1966 induction examination report showed that the Veteran's lungs and chest were clinically evaluated as normal, and there was no notation regarding any asthma or breathing difficulties.  During service, the first notation related to difficulty breathing is noted in a November 1966 service treatment record.  It was noted that the Veteran reported that he had a long history of asthma attacks throughout childhood; however, during adolescence, the attacks became less frequent and severe.  The Veteran had two episodes during his first three weeks of basic training.  The examiner listed an impression of bronchial asthma.  The Veteran has testified and submitted statements explaining that, although he did have some asthma as a child, it stopped when he was about 12 years old and that he did not experience another attack until military service.  This testimony is roughly consistent with the reported history in the November 1966 service treatment record.

The Board notes that, although the reported history in service and testimony of the Veteran might be sufficient to constitute clear and unmistakable evidence to show that asthma existed prior to active service, this alone is not enough to rebut the presumption of sound condition at entrance to service.  As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's asthma both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, the service treatment records show that the Veteran was diagnosed in service with asthma and that he was discharged from service because of it.  The Board acknowledges that the February 2007 VA examiner provided a negative nexus opinion based on the Veteran's reports of pre-service asthma.  The examiner opined that the Veteran's asthma was "less likely than not" aggravated by military service.  However, in order to rebut the presumption of sound condition the evidence must show more than just a probability or likelihood that asthma was not aggravated; it must show clearly and unmistakably that it was not aggravated.  Thus, the opinion of the examiner does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the bronchial asthma did not preexist the Veteran's period of service.  

Thus, the issue becomes whether the Veteran's bronchial asthma was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  The current medical evidence of record shows that the Veteran has a diagnosis of asthma with residuals.  See February 2007 VA examination report.  

Moreover, as noted above, the service treatment records reveal that the Veteran was assessed with bronchial asthma during service.  The November 1966 service treatment record noted that the Veteran had two episodes of dyspnea and wheezing during his first three weeks of basic training.  The examining physician listed an impression of bronchial asthma.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's bronchial asthma was incurred in active service.  The Board acknowledges that the February 2007 VA examiner provided a negative nexus opinion based on the Veteran's reports of pre-service asthma.  The examiner opined that the Veteran's asthma was less likely than not aggravated by military service.  However, as explained above, the Board has determined that there was no clear and unmistakable evidence in this case to rebut the presumption of sound condition.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first evidence of asthma is in the November 1966 service treatment record wherein it was noted that the Veteran had experienced asthma during basic training.  While the Board acknowledges the VA examiner's opinion, the Board finds it necessary to conclude as a matter of law that the Veteran's current disability is related to the first evidence of asthma which is shown in the November 1966 service treatment record.  In this regard, although there is no medical nexus opinion relating the Veteran's disability to service, the Veteran has attested to the chronic nature of his asthma and the current medical evidence shows that the Veteran is currently diagnosed with asthma.  38 C.F.R. § 3.303(b).  There is nothing to refute the Veteran's credibility with respect to his reports regarding the chronicity of his asthma.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Rather there is some supporting evidence of chronicity after service in that asthma was noted in 1967 and 1978 treatment records from the Dallas VAMC.  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bronchial asthma was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for bronchial asthma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for bronchial asthma is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


